



First Amendment to
Amended and Restated
Senior Executive Agreement




RECITALS


On Assignment, Inc. (the “Company”) and Peter Dameris (“Executive”) have entered
into an Amended and Restated Senior Executive Agreement dated December 11, 2008
(the “Employment Agreement”).  The Company and Executive desire to amend certain
provisions of the Employment Agreement pursuant to this First Amendment to the
Amended and Restated Senior Executive Agreement (the “Amendment”), dated March
19, 2009.  For good and valuable consideration, receipt of which is hereby
acknowledged by both the Company and Executive, the Company and Executive hereby
amend the Employment Agreement as follows:


AMENDMENT


1.     Section 1(b)(i) of the Employment Agreement is deleted and replaced in
its entirety by the following:
 
    (b)       Salary, Bonus and Benefits.
 
(i)           Salary and Bonus. During the Service Term, effective from and
after August 1, 2006, the Company will pay Executive a base salary (the “Annual
Base Salary”) as the Board may designate from time to time, at the rate of not
less than $635,250 per annum; provided, however, that the Annual Base Salary
shall be subject to review annually (beginning in the third quarter of each
fiscal year of the Company) by the Board for upward increases thereon.  With
respect to calendar year 2006 and thereafter during the Service Period,
Executive will be eligible to receive an annual bonus in an amount of up to 120%
of Executive’s Annual Base Salary for each fiscal year, as determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
based upon the Company’s achievement of budgetary and other objectives set by
the Compensation Committee after review of a financial performance plan that is
prepared by Executive and recommended to the Compensation Committee.  With
respect to calendar years 2006, 2007 and 2008, such annual bonus opportunity
shall be comprised of (A) a 60% bonus opportunity applicable to achievement of
plan targets that are a combination of targets for revenue and EBITDA
(“Component A”), and (B) an additional 60% bonus opportunity (thereby making the
total bonus opportunity 120% of Executive’s Annual Base Salary) for performance
exceeding plan targets based upon revenue and EBITDA performance (“Component
B”).  With respect to calendar year 2009, such annual bonus opportunity shall be
comprised of three separate, stand-alone bonus opportunities: (1) a  bonus
opportunity equal to 60% of Executive’s Annual Base Salary applicable to
achievement of an EBITDA target (“Bonus A”), (2) a bonus opportunity of up to
42% of Executive’s Annual Base Salary based on the Company’s attainment of an
operating margin (defined as a percentage expression of operating income plus
interest, taxes, amortization, depreciation and FAS 123(r) expense) within a
range constituting ninety percent (90%) to one hundred percent (100%) of an
established operating margin target (“Bonus B”), and (3) a bonus opportunity of
up to 18% of Executive’s Annual Base Salary (with the exact amount between 0 and
18% to be determined in the discretion of the Committee) based on the Company
attaining a specified cash generation target



 
 
 

--------------------------------------------------------------------------------

 

and/or the Company entering into an amendment to the existing credit facility,
on terms acceptable to the Board of Directors of the Company (“Bonus C”). Within
90 days of the beginning of each calendar year during the Service Period, the
Compensation Committee will determine, after consultation with Executive, the
targets applicable to Executive based on the Company’s performance plan.  All
performance plan targets will be defined in terms that exclude the effects of
any nonrecurring charges, including without limitation, charges related to
goodwill write-offs, acquisitions, dispositions or changes in accounting
treatment.  The annual bonus, if any, shall be due and payable to Executive, in
cash, on or prior to March 15th of the year immediately following that in which
such annual bonus is earned (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption from the application
of Section 409A).




******************


The modifications to the Employment Agreement contained in this Amendment shall,
except as expressly provided otherwise herein, take effect from and after the
date of this Amendment.  Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.






[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.
 

  EXECUTIVE          
 
By:
/s/Peter Dameris       PETER DAMERIS                  

  ON ASSIGNMENT, INC.          
 
By:
/s/Jonathan Holman            JONATHAN HOLMAN       Its:  CHAIRMAN OF
COMPENSATION COMMITTEE          


 






 
 

--------------------------------------------------------------------------------

 

